IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 00-10476
                             Summary Calendar



                      UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus


                      ALVIN O’NEAL DAVIS, JR.,

                                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:99-CR-276-1-A
                       --------------------
                          March 16, 2001

Before JOLLY, SMITH, and DUHÉ, Circuit Judges.

PER CURIAM:1

     Alvin O’Neal Davis, Jr., appeals his guilty plea conviction

for possession with the intent to distribute cocaine base, in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A).           Davis argues

that the factual basis for his guilty plea was insufficient to

support   the   possession   element   of   the   offense.    He   further

contends that, pursuant to Apprendi v. New Jersey, 530 U.S. 466

(2000), the district court erred by failing to admonish Davis at

his rearraignment that drug quantity was an element of the offense,


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
thereby rendering Davis’ guilty plea involuntarily made.                  Davis

also asserts that error resulted from the Government’s decision

against filing a motion for downward departure pursuant to U.S.S.G.

§ 5K1.1.

     We have reviewed the record and briefs submitted by the

parties and hold that there was an adequate factual basis to

support the possession element of the offense, and that any error

committed by the district court in failing to admonish Davis that

drug quantity was an element of the offense was harmless.                United

States v. Marek, 238 F.3d 310 (5th Cir. Jan. 4, 2001, Nos. 98-

40568, 98-40955)(en banc), 2001 WL 10561 at *3; United States v.

Cuevas-Andrade, 232 F.3d 440, 443 (5th Cir. 2000). We further hold

that,    pursuant   to    the   terms   of   Davis’     plea   agreement,   the

Government    was   not    required     to   file   a   motion   for   downward

departure.    United States v. Aderholt, 87 F.3d 740, 743 (5th Cir.

1996).

     AFFIRMED.




                                        2